DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the RCE filed 7/6/22. Claims 1-7, 9, 11-14 and 21-25 are pending.

Response to Arguments
Applicant's arguments filed 7/6/22 regarding claims 1-7 and 21-22 have been fully considered but they are not persuasive. Applicant submits that neither Dunko nor Bates discloses “eliminating the equalizer shift.” The examiner respectfully disagrees. The claim does not specify when or how the equalizer shift is to be eliminated. Turning off the device of Dunko or switching to different playback content arguably reads on “eliminating the equalizer shift.” Bates (¶0068) discloses modifying equalization settings. Modifying the equalization settings of a playback device (which is common and well-known in the art) at any point of audio playback after transfer eliminates the equalizer shift.
Applicant’s arguments with respect to claims 9, 11-14 and 23-26 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 21-22 are objected to because of the following informalities:  
The examiner notes that while not an exact duplicate, claim 21 recites substantially the same limitations of amended claim 1. The only difference is the optional limitation of the equalizer shift for the smart speaker. Removing the duplicate limitations or canceling the claim is suggested.
Claim 22 is objected to for depending on claim 21.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11-14 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 9, it is unclear if “an audio volume” in line 15 refers to “a volume of the audio outputted from the first smart speaker,” “a volume of the audio outputted from the second smart speaker” in lines 11-13, a combination of both, or the detection of any audio volume (i.e. ringtone, TV, dog etc.). There is a lack of support in the specification for the latter interpretation. Based on the subsequent limitation decreasing the volume outputted from the first smart speaker, it appears that “an audio volume” is meant to refer to “the volume of the audio outputted from the first smart speaker.” Clarifying this would overcome this rejection.
As to claim 21, “an equalizer shift” is now introduced in parent claim 1. Amending to “the equalizer shift” would overcome this rejection.
As to claims 11-14 and 22-26, they are rejected for depending on the above claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dunko et al. (US 2008/0081558 A1) hereinafter “Dunko” in view of Bates (US 2016/0299669 A1).
As to claim 1, Dunko discloses a method for modifying an audio output of a playback device (¶0001), comprising: 
determining that a portable electronic device is in proximity with the playback device outputting audio, wherein the playback device is outputting the audio (¶0020 and ¶0030, Fig. 5. “The process of placing NFC devices in close proximity to enable data transfer is referred to as "touching" or "swiping."” “The user initiates the handover by “touching” the source and target playback devices 10, 12.”); 
initiating, by the portable electronic device, a communication to the playback device (¶0030, Fig. 5. “The source and target playback devices 10, 12 perform an authentication procedure and exchange device information about their respective capabilities as previously described.”); and 
outputting the audio from the portable electronic device after initiating the communication (¶0030, Fig. 5. “If the source playback device 10 is in a playback mode, it transfers playback information to the target playback device 10 (step d).” “The target playback device 12 begins playback and sends an acknowledgment signal (steps e and f).”); and 
transferring audio output from the smart speaker to the portable electronic device by fading in the audio from the portable electronic device while fading out the audio from the smart speaker (Dunko, ¶0005. “Special effects, such as ramping and/or fading can be applied while transitioning from the source playback device to the target playback device.”),
wherein an equalizer shift is applied to the audio being outputted from the portable electronic device while fading in the audio (Dunko, ¶0016, ¶0030 and ¶0032. “If the source playback device 10 is in a playback mode, it transfers playback information to the target playback device 10.” “Playback information can also include current playback settings, such as volume and equalizer settings.” “The playback information enables the second playback device 10 to continue playback of audio and video works to provide greater continuity in the user's media experience.” Equalizer settings transferred to provide greater continuity. Implicit that the equalizer settings would be applied in order to actually provide said greater continuity.).
	Dunko does not expressly disclose a smart speaker.
	However, Dunko (¶0014) discloses that the playback device “refers to any device capable of playing audio and/or video works including without limitation digital audio players, digital video players, home and car stereo systems, portable radios, portable televisions, communication devices 10 with audio and/or video playback capabilities, and computing devices 10 with audio and video playback capabilities.” 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that a playback device would include a smart speaker, as it is a device capable of playing audio.
Dunko does not expressly disclose fading in and fading out simultaneously. 
However, based on the portion of Dunko cited above (¶0005), one of ordinary skill in the art would have found it obvious to try before the effective filing date of the claimed invention. Either you ramp up (fade in) the target playback device before fading out the source playback device, or you ramp up (fade in) the target playback device while simultaneously fading out the source playback device. The simultaneous option being more desirable as it would maintain a constant combined output level throughout.
Dunko does not expressly disclose eliminating the equalizer shift.
Dunko in view of Bates discloses eliminating the equalizer shift (Bates, ¶0068. “The playback control region 410 may also include selectable icons to modify equalization settings.” Obvious that equalization settings can be modified whenever.).
Dunko in view of Bates are analogous art because they are from the same field of endeavor with respect to audio playback across different speakers.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to adjust EQ settings, as taught by Bates. The motivation would have been to allow the user to adjust to desired equalization settings (Bates, ¶0068).
As to claim 2, Dunko in view of Bates discloses wherein: the communication is initiated by the portable electronic device in response to determining that the portable electronic device is in proximity with the smart speaker (Dunko, ¶0022 and ¶0030, Fig. 5. “When NFC devices are placed in close proximity, data is transferred between the NFC devices through magnetic inductive coupling. The process of placing NFC devices in close proximity to enable data transfer is referred to as "touching" or "swiping."”); and 
the method further comprises: 
identifying, by the portable electronic device, the audio outputted by the smart speaker (Dunko, ¶0030-0032, Fig. 5. “If the source playback device 10 is in a playback mode, it transfers playback information to the target playback device [12] (step d).”); 
identifying, by the portable electronic device, a transition part of the audio (Dunko, ¶0030-0032, Fig. 5. “The location index enables the target playback device 12 to continue playback from the same location in a song or work after the handover is complete.”); 
determining, by the portable electronic device, whether the portable electronic device stores a copy of the audio (Dunko, ¶0030-0032, Fig. 5. May be pre-recorded work stored in memory.); 
in the event the portable electronic device stores a copy of the audio, initiating output of the audio from the portable electronic device at the transition part (Dunko, ¶0030-0032, Fig. 5. “If the source playback device 10 is in a playback mode, it transfers playback information to the target playback device 10 (step d). At the same time, the source playback device 10 sends a confirmation signal to the target playback device 12. The target playback device 12 begins playback and sends an acknowledgment signal (steps e and f).”); 
further in the event the portable electronic device stores the copy of the audio, stopping output of the audio from the smart speaker at the transition part (Dunko, ¶0030, Fig. 5. “In response to the acknowledgment signal, the source playback device 10 either stops playback or continues playback based on the user preference settings (step f).”); and 
otherwise, obtaining the copy of the audio on the portable electronic device (Dunko, ¶0030-0032. May acquire playback from broadcast radio station. Further, acquiring DRM information implies that the playback device does not have a legal copy and must obtain it from another source. *Noted that this is a contingent limitation (MPEP 2111.04(ii)); and
after obtaining the copy of the audio on the portable electronic device, performing the operations of identifying the transition part of the audio, initiating output of the audio from the portable electronic device at the transition part, and stopping the output of the audio from the smart speaker at the transition part (Dunko, ¶0030-0031. “If the source playback device 10 is in a playback mode, it transfers playback information to the target playback device 10 (step d). At the same time, the source playback device 10 sends a confirmation signal to the target playback device 12. The target playback device 12 begins playback and sends an acknowledgment signal (steps e and f). In response to the acknowledgment signal, the source playback device 10 either stops playback or continues playback based on the user preference settings (step f).” *Noted that this is a contingent limitation (MPEP 2111.04(ii)).
	As to claim 5, it is rejected under claim 1 using the same motivation as claim 1 above. The steps of Dunko, Fig. 5, may be repeated for transferring between different playback devices. Dunko (¶0015 and Fig. 1) further discloses transferring playback between multiple playback devices (e.g. home stereo to portable audio player to car stereo) and (¶0014) provides examples of various other playback devices.).
As to claim 6, Dunko in view of Bates discloses the operation of determining a second transition part of the audio (Dunko, ¶0030-0032, Fig. 5. “The location index enables the target playback device 12 to continue playback from the same location in a song or work after the handover is complete.”); 
wherein: the portable electronic device stops outputting the audio at the second transition part (Dunko, ¶0030, Fig. 5. “In response to the acknowledgment signal, the source playback device 10 either stops playback or continues playback based on the user preference settings (step f).”); and 
the second smart speaker begins outputting the audio at the second transition part (Dunko, ¶0030-0032, Fig. 5. “If the source playback device 10 is in a playback mode, it transfers playback information to the target playback device 10 (step d). At the same time, the source playback device 10 sends a confirmation signal to the target playback device 12. The target playback device 12 begins playback and sends an acknowledgment signal (steps e and f).”).
	As to claim 7, Dunko in view of Bates discloses wherein a first transition part and the second transition part are identified such that the audio is continuously seamlessly outputted (Dunko, ¶0003, ¶0005 and ¶0030-0031, Fig. 5. Transition without substantial interruption. “Special effects, such as ramping and/or fading can be applied while transitioning from the source playback device to the target playback device.”).
As to claim 21, Dunko in view of Bates discloses wherein transferring the audio output from the smart speaker to the portable electronic device comprises applying an equalizer shift to smart speaker and/or the portable electronic device (Dunko, ¶0016, ¶0030 and ¶0032. “If the source playback device 10 is in a playback mode, it transfers playback information to the target playback device 10.” “Playback information can also include current playback settings, such as volume and equalizer settings.” “The playback information enables the second playback device 10 to continue playback of audio and video works to provide greater continuity in the user's media experience.” Equalizer settings transferred to provide greater continuity. Implicit that the equalizer settings would be applied in order to actually provide said greater continuity.).
As to claim 22, Dunko in view of Bates discloses wherein applying the equalizer shift causes the audio quality of the smart speaker and the portable electronic device to be the same while transferring the audio output (Dunko, ¶0016, ¶0030 and ¶0032. “Playback information can also include current playback settings, such as volume and equalizer settings.” “The playback information enables the second playback device 10 to continue playback of audio and video works to provide greater continuity in the user's media experience.” Equalizer settings transferred to provide greater continuity. Implicit that the equalizer settings would be applied in order to actually provide said greater continuity. Using the same equalizer settings reads on Applicant’s definition of “audio quality” in ¶0052 of the specification as filed.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dunko in view of Bates, as applied to claim 1 above, in view of Wilberding et al. (US 2020/0280800 A1, references made to provisional application 62/811,962 filed 2/28/19).
As to claim 3, Dunko in view of Bates does not expressly disclose wherein the operation of determining that the portable electronic device is in proximity with the smart speaker comprises detecting the audio.
Dunko in view of Bates as modified by Wilberding discloses wherein the operation of determining that the portable electronic device is in proximity with the smart speaker comprises detecting the audio (Wilberding, ¶0269. “Alternatively, the paired control device 130a (Figure 7F) detects proximity to the playback devices 110a-n via one or more sensors… In further examples, the paired control device 130a may detect proximity by using a microphone to detect ultrasonic tones (or other signals) emitted by one or more of the playback devices.” Audio is another signal that a playback device emits that a microphone can pick up.).
Dunko and Wilberding are analogous art because they are from the same field of endeavor with respect to playback swapping.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to detect proximity with a microphone, as taught by Wilberding. The motivation would have been that it is one of many proximity detection alternatives (Wilberding, ¶0269).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dunko in view of Bates, as applied to claim 1 above, in view of Pang (US 2014/0242913 A1).
As to claim 4, Dunko in view of Bates does not expressly disclose wherein the operation of determining that the portable electronic device is in proximity with the smart speaker comprises transmitting an optical communication from the smart speaker to the portable electronic device.
Dunko in view of Bates as modified by Pang discloses wherein the operation of determining that the portable electronic device is in proximity with the smart speaker comprises transmitting an optical communication from the smart speaker to the portable electronic device (Pang, ¶0038. Data paths implemented using optical connection.).
Dunko and Pang are analogous art because they are from the same field of endeavor with respect to wireless speaker control.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use optical communication, as taught by Pang. The motivation would have been that it is a well-known type of data communication (Pang, ¶0038).

Claims 9, 12-14 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson et al. (US 2016/0105754 A1) hereinafter “Carlsson” in view of Park et al. (US 2017/0142533 A1) hereinafter “Park,” and further in view of Peterson et al. (US 10,097,150 B1).
As to claim 9, Carlsson discloses a method for transitioning audio between a first smart speaker and a second smart speaker (Figs. 3-4 and 6. ¶0049 discloses that the speakers are capable of receiving and acting on commands from other electronic devices. Based on ¶0027 of the instant specification as filed, the speakers therefore qualify as smart speakers.), comprising: 
determining a first distance between a person and the first smart speaker (¶0052 and ¶0057, Figs. 4 and 6. “The function of the user locator system is to track the location of the user 82 as he roams around the building and energize and de-energize speakers 40 as appropriate.” “When a user locator on a speaker, based on the presence signal, determines that the user is within a threshold distance of the speaker, it activates the speaker at block 148.”); 
in the event the first distance is less than a first threshold, outputting audio from the first smart speaker (¶0052 and ¶0057, Figs. 4 and 6. “When a user locator on a speaker, based on the presence signal, determines that the user is within a threshold distance of the speaker, it activates the speaker at block 148.”); 
otherwise, not outputting the audio from the first smart speaker (¶0059, Figs. 4 and 6. “When the use locator of a speaker determines that the user has moved beyond the threshold distance from the speaker, the speaker is deactivated at block 152.”); 
determining a second distance between the person and the second smart speaker (¶0052 and ¶0057, Figs. 4 and 6. “The function of the user locator system is to track the location of the user 82 as he roams around the building and energize and de-energize speakers 40 as appropriate.” “When a user locator on a speaker, based on the presence signal, determines that the user is within a threshold distance of the speaker, it activates the speaker at block 148.” Multiple speakers.); 
in the event the second distance is less than a second threshold, outputting the audio from the second smart speaker (¶0059, Figs. 4 and 6. “When the use locator of a speaker determines that the user has moved beyond the threshold distance from the speaker, the speaker is deactivated at block 152.” Multiple speakers.); and 
otherwise, not outputting the audio from the second smart speaker (¶0059, Figs. 4 and 6. “When the use locator of a speaker determines that the user has moved beyond the threshold distance from the speaker, the speaker is deactivated at block 152.” Multiple speakers.).
Carlsson does not expressly disclose causing a volume of the audio outputted from the first smart speaker to increase with a decrease of the first distance, and a volume of the audio outputted from the second smart speaker to decrease with an increase of the second distance while the first smart speaker and the second smart speaker are outputting the audio simultaneously.
Carlsson in view of Park discloses causing a volume of the audio outputted from the first smart speaker to increase with a decrease of the first distance, and a volume of the audio outputted from the second smart speaker to decrease with an increase of the second distance while the first smart speaker and the second smart speaker are outputting the audio simultaneously (Park, ¶0138-0139, Figs. 1 and 10. “The first sub-module 100 may turn up a volume level of an output sound because the user U is relatively close to the first sub-module 100. On the other hand, the second sub-module 200 and the third sub-module 300 may turn down a volume level of an output sound because the user U is relatively distant from them.” Volume increased as distance decreases and volume decreased as distance increases.).
Carlsson and Park are analogous art because they are from the same field of endeavor with respect to user position based audio playback.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have in inverse relationship between speaker output volume and distance, as taught by Park. The motivation would have been to have a louder output at the speaker which the user is closest to and most likely using (Park, ¶0139 and ¶0141-0142).
Carlsson in view of Park does not expressly disclose detecting, by a third smart speaker, an audio volume above a threshold; and 
instructing, by the third smart speaker, the first smart speaker to decrease the volume outputted from the first smart speaker.
Carlsson in view of Park as modified by Peterson discloses detecting, by a third smart speaker, an audio volume above a threshold (Peterson, Col. 7 lines 42-49 and 58-62, Fig. 5. Smart watch 314 (not shown) worn by user 302 senses the audio from tablet computer 504 is above a threshold decibel level.); and 
instructing, by the third smart speaker, the first smart speaker to decrease the volume outputted from the first smart speaker (Peterson, Col. 7 lines 42-49 and 58-62, Fig. 5. Smart watch 314 may then transmit a command to the table computer 504 to decrease the volume of the audio output by the tablet computer 504.).
Carlsson, Park and Peterson are analogous art because they are from the same field of endeavor with respect to user position based audio playback.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to decrease a separate speaker volume when it is above a sensed threshold, as taught by Peterson. The motivation would have been to improve the listening experience of the user (Peterson, Col. 7 lines 37-62).
As to claim 12, Carlsson in view of Park as modified by Peterson discloses wherein the operation of determining the first distance of the person from the first smart speaker comprises determining a distance of a portable electronic device carried by the person from the first smart speaker (Carlsson, ¶0052, ¶0054 and ¶0057, Figs. 4 and 6. “The function of the user locator system is to track the location of the user 82 as he roams around the building and energize and de-energize speakers 40 as appropriate.” “The CE device 12 is worn or carried by the user and may be established by the user's smart phone, other mobile device.” “When a user locator on a speaker, based on the presence signal, determines that the user is within a threshold distance of the speaker, it activates the speaker at block 148.”).
As to claim 13, Carlsson in view of Park as modified by Peterson discloses where the operation of determining the distance of the portable electronic device from the first smart speaker comprises: receiving a communication from the portable electronic device at the first smart speaker (Carlsson, ¶0057, Figs. 4 and 6. “The CE device 12 need not execute instructions beyond periodically sending a presence signal on a predetermined protocol, e.g., Bluetooth, RFID, UWB, Wi-Fi, etc. When a user locator on a speaker, based on the presence signal, determines that the user is within a threshold distance of the speaker, it activates the speaker at block 148.”); and 
using the communication to estimate the distance of the portable electronic device from the first smart speaker (Carlsson, ¶0057 and ¶0059, Figs. 4 and 6. “When a user locator on a speaker, based on the presence signal, determines that the user is within a threshold distance of the speaker, it activates the speaker at block 148.” “When the use locator of a speaker determines that the user has moved beyond the threshold distance from the speaker, the speaker is deactivated at block 152.”).
As to claim 14, Carlsson in view of Park as modified by Peterson discloses wherein the operation of determining the distance of the portable electronic device from the first smart speaker comprises determining that the portable electronic device is in proximity to the first smart speaker (Carlsson, ¶0052, ¶0054 and ¶0057, Figs. 4 and 6. “The CE device 12 is worn or carried by the user and may be established by the user's smart phone, other mobile device… to track the users location within the home to enable switching networked speakers on and off based on user location or proximity to each network speaker” “When a user locator on a speaker, based on the presence signal, determines that the user is within a threshold distance of the speaker, it activates the speaker at block 148.”).
As to claim 23, Carlsson in view of Park as modified by Peterson discloses wherein causing the volume of the audio outputted from the first smart speaker to increase with the decrease of the first distance, and the volume of the audio outputted from the second smart speaker to decrease with the increase of the second distance causes the first smart speaker and the second smart speaker to provide the audio at a constant or near constant volume to a location corresponding to the person (Park, ¶0138-0139, Figs. 1 and 10. “The first sub-module 100 may turn up a volume level of an output sound because the user U is relatively close to the first sub-module 100. On the other hand, the second sub-module 200 and the third sub-module 300 may turn down a volume level of an output sound because the user U is relatively distant from them.” Implicit that increasing/decreasing based on distance would be to provide a near constant volume.).
The motivation would have been to provide to optimize the sound output environment to a user’s current position (Park, ¶0026).
As to claim 24, Carlsson in view of Park as modified by Peterson discloses causing the volume of the audio outputted from the first smart speaker to decrease with an increase of the first distance, and the volume of the audio outputted from the second smart speaker to increase with a decrease of the second distance while the first smart speaker and the second smart speaker are outputting the audio simultaneously (Park, ¶0138-0139, Figs. 1 and 10. “The first sub-module 100 may turn up a volume level of an output sound because the user U is relatively close to the first sub-module 100. On the other hand, the second sub-module 200 and the third sub-module 300 may turn down a volume level of an output sound because the user U is relatively distant from them.” Audio is output simultaneously.).
The motivation would have been to have a louder output at the speaker which the user is closest to and most likely using (Park, ¶0139 and ¶0141-0142).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Carlsson in view of Park and Peterson, as applied to claim 9 above, in view of Luna et al. (US 2015/0358768 A1) hereinafter “Luna.”
As to claim 11, Carlsson in view of Park and Peterson does not expressly disclose further comprising introducing a delay into outputting of the audio from one of the first smart speaker or the second smart speaker; 
wherein: the delay is based on at least one of the first distance or the second distance; and 
the delay is configured to cause the audio output from the first smart speaker and the audio output from the second smart speaker to sound synchronized to the person.
Carlsson in view of Park and Peterson as modified by Luna discloses further comprising introducing a delay into outputting of the audio from one of the first smart speaker or the second smart speaker (Luna, ¶0022, Fig. 1. “Acoustic output from media devices 102-106 may be coordinated with built-in delays based on distances and locations relative to each other to provide coordinated or collaborative acoustic output to a user at a given location such that the user perceives said acoustic output from media devices 102-106 to be in synchronization.”); 
wherein: the delay is based on at least one of the first distance or the second distance (Luna, ¶0022, Fig. 1. “Acoustic output from media devices 102-106 may be coordinated with built-in delays based on distances and locations relative to each other to provide coordinated or collaborative acoustic output to a user at a given location such that the user perceives said acoustic output from media devices 102-106 to be in synchronization.”); and 
the delay is configured to cause the audio output from the first smart speaker and the audio output from the second smart speaker to sound synchronized to the person (Luna, ¶0022, Fig. 1. “Acoustic output from media devices 102-106 may be coordinated with built-in delays based on distances and locations relative to each other to provide coordinated or collaborative acoustic output to a user at a given location such that the user perceives said acoustic output from media devices 102-106 to be in synchronization.”).
Carlsson, Park, Peterson and Luna are analogous art because they are from the same field of endeavor with respect to wireless loudspeaker playback.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use delay, as taught by Luna. The motivation would have been “to provide coordinated or collaborative acoustic output to a user at a given location such that the user perceives said acoustic output from media devices 102-106 to be in synchronization” (Luna, ¶0022).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson in view of Park and Peterson, as applied to claim 9 above, and further in view of Bates.
As to claim 25, Carlsson in view of Park and Peterson does not expressly disclose applying an equalizer shift to the first smart speaker and/or the second smart speaker while the first smart speaker and the second smart speaker are outputting the audio simultaneously.
Carlsson in view of Park and Peterson as modified by Bates discloses applying an equalizer shift to the first smart speaker and/or the second smart speaker while the first smart speaker and the second smart speaker are outputting the audio simultaneously (Bates, ¶0068. “The playback control region 410 may also include selectable icons to modify equalization settings, and playback volume, among other possibilities.”).
Carlsson, Park, Peterson and Bates are analogous art because they are from the same field of endeavor with respect to location based playback.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to adjust EQ settings, as taught by Bates. The motivation would have been to allow the user to set preferred equalization settings.
As to claim 26, Carlsson in view of Park and Peterson as modified by Bates discloses wherein applying the equalizer shift causes the audio quality of the first smart speaker and the second smart speaker to be the same while outputting the audio simultaneously by the first and the second smart speakers (Bates, ¶0068. “The playback control region 410 may also include selectable icons to modify equalization settings, and playback volume, among other possibilities.” Obvious that equalization settings can be applied whenever.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to adjust eq settings, as taught by Bates. The motivation would have been to allow the user to set preferred equalization settings.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654